Title: To John Adams from Samuel Chase, 3 September 1779
From: Chase, Samuel
To: Adams, John


     
      Dear Sir
      Annapolis. Septr. 3rd. 1779
     
     I most cordially congratulate You on Your safe Arrival to your Country, Family and Friends. I was honoured with a letter from You last Winter, which I should have answered, but what was worthy of your Notice or conveying Information could not with Prudence be intrusted to Paper without a Cypher. Our political Climate has been greatly changed since I had the Pleasure of Seeing You last in Philadelphia. The Spirit of Discord and Faction has gone forth. Intrigue and Cabal has found a Way into our Great-Council-Fire. If I should meet You at Philadelphia, I may be more explicit; in the mean Time if I can render You any Services be pleased to lay your Commands. I shall only add that each Party will endeavor to join You to their Interest. I think your Honor and Character will be more safe, by rejecting both. I doubt not You will excuse this free but sincere advice. I am encouraged to this freedom from your kind and friendly letter from Paris.
     A Sloop called the Porpas is arrived at this City from Amsterdam. Tho’ embarked in the Commercial World, I have no other Connection with the Owners, than Friendship. I perceive there are a Number of Crates of Earthen and Stone Ware (I beleive 25) shipped to You. If You incline to dispose of them here, I wish You would give Me the preference of the Purchase. I will give You as much as any one. The highest price given here for European Goods, a sorted Cargo, was 70 for 1—that is 70£/ Conti: for what cost 1£/ Sterling. I presume Articles so liable to break, would not bring or be worth so much as Cloths, Linen &c. &c.
     If You will let Me know what price You will take, I will pay You in Philadelphia, or I will procure a Draft on Boston. You will inclose your order for Delivery, if I elect to take them at your Price. If You should not chuse to sell them here, I shall be glad to render You any Services respecting the Conveyance of them where You may please to order them. By our Laws the purchaser from You can retail them at no more than 30 per Cent.
     I beg to be remembered to Mr. Hancock and my other Friends in Boston.
     Accept my best Wishes for your Health and Happiness, and beleive Me to be Dear Sir, Your Affectionate and Obedient Servant
     
      Saml. Chase
     
     